Citation Nr: 1604295	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  12-08 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than September 13, 2010, for the award of service connection for prostate cancer with noncompensable urethra-rectal fistula. 

2.  Entitlement to an effective date earlier than September 13, 2010, for the award of service connection for erectile dysfunction associated with prostate cancer.

3.  Entitlement to an effective date earlier than September 13, 2010, for the award of special monthly compensation (SMC) for loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1969 and March 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


FINDINGS OF FACT

1.  The Veteran did not file a claim for entitlement to service connection for prostate cancer or erectile dysfunction prior to September 13, 2010.

2.  The currently-assigned effective date of September 13, 2010, is the later of the date entitlement to the benefit was shown or the date a valid claim for service connection was received.

3.  The award of service connection for erectile dysfunction and SMC was based on the diagnosed prostate cancer which was not service-connected prior to September 13, 2010.  


CONCLUSIONS OF LAW

1.  An effective date earlier than September 13, 2010, for the award of service connection for prostate cancer with noncompensable urethra-rectal fistula is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2015).

2.  An effective date earlier than September 13, 2010, for the award of service connection for erectile dysfunction secondary to service-connected prostate cancer is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.310, 3.400.

3.  An effective date earlier than September 13, 2010, for the award of SMC based on the loss of use of a creative organ is not warranted.  38 U.S.C.A. §§ 1114(k), 5110; 38 C.F.R. §§ 3.151, 3.400, 3.350(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for prostate cancer with noncompensable urethra-rectal fistula was awarded in the December 2010 rating decision on appeal.  The RO determined that the Veteran's cancer was incurred due to herbicide exposure during active duty service and an initial 100 percent evaluation was assigned effective September 13, 2010.  The December 2010 rating decision also awarded service connection for erectile dysfunction as secondary to prostate cancer and SMC for loss of use of a creative organ, also effective September 13, 2010.  The Veteran contends that earlier effective dates are warranted for these benefits as he previously applied for service connection for prostate cancer in 2006. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

On September 13, 2010, VA received the Veteran's claim for entitlement to service connection for prostate cancer, erectile dysfunction, and a related fistula.   Service connection was granted in the December 2010 rating decision on appeal and an effective date of September 13, 2010 was assigned-the date the claims for service connection were received by VA.  The Veteran reported in the March 2012 substantive appeal that he first applied for VA benefits for prostate cancer in 2006, was denied, and reapplied in 2010.  However, the claims file does not contain any earlier communication from the Veteran indicating an intent to claim service-connected compensation for prostate cancer or any related disorder.  In fact, the only other claim filed by the Veteran dates from March 1971 when he applied for VA compensation for foot and wrist conditions.  These claims were adjudicated in an April 1971 rating decision.  There is no other communication from the Veteran until October 2005, when he submitted the report of a November 2004 lumbar spine MRI to VA.  This medical record makes no reference to the Veteran's prostate, cancer, or erectile dysfunction, and is unaccompanied by any statement or other indication that the Veteran was demonstrating an intent to apply for VA benefits.  Thus, the October 2005 submission is not a claim for service connection for prostate cancer or an associated condition.

The claims file also contains private medical records documenting treatment for prostate cancer, a urethra-rectal fistula, and erectile dysfunction prior to September 2010.  The evidence shows that the Veteran was diagnosed with adenocarcinoma of the prostate following a July 2003 biopsy and was treated with hormone therapy, radiation, and radioactive seed implants.  He developed a prostatorectal fistula and erectile dysfunction as a result of radiation treatment.  Although the Veteran's service-connected disabilities had their onset prior to September 2010, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Similarly, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  The private records pertaining to the Veteran's prostate cancer, erectile dysfunction, and fistula were submitted to VA in conjunction with his claim for service connection in September 2010.  Therefore, any private treatment records dated before September 2010 cannot serve as the basis for an earlier effective date for the award of service connection.  
As the Veteran did not file a claim for service-connected compensation for prostate cancer, erectile dysfunction, and a fistula prior to September 13, 2010, he is already in receipt of the earliest possible effective date for the award of service connection.  

The December 2010 rating decision also awarded service connection for erectile dysfunction as secondary to prostate cancer and SMC based on the loss of use of a creative organ, both effective September 13, 2010.  The Veteran did not specifically file a claim for entitlement to SMC, but such a claim was inferred by the RO based on the evidence obtained in connection with the claim for service connection for prostate cancer.  The regulations governing secondary service connection and SMC do not authorize an award of benefits prior to the grant of service connection for the underlying disability, in this case, prostate cancer.  As discussed above, an effective date earlier than September 13, 2010 is not warranted for the award of service connection for prostate cancer.  The Board has no statutory or regulatory authority to award service connection for a secondary disability or SMC unless there is a service-connected disability which meets the requirements specified at 38 U.S.C.A. § 1114(k) and 38 C.F.R. §§ 3.310 and 3.350(a).  Therefore, the Board cannot assign an effective date for erectile dysfunction and SMC earlier than September 13, 2010, as the Veteran was not service-connected for prostate cancer prior to that date.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date earlier than September 13, 2010 for the grant of service connection for prostate cancer, erectile dysfunction, or SMC based on the loss of use of a creative organ can be assigned; hence, the claims for earlier effective dates must be denied.  

Duties to Notify and Assist

VA has certain duties to notify and assist claimants in substantiating claims for VA benefits.  The appellant's claims arise from his disagreement with the effective dates assigned following the grant of entitlement to service connection for prostate cancer, erectile dysfunction, and SMC.  Once a claim is granted, such as the underlying claims for service connection in this case, it is substantiated and additional notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to VA's duty to assist, all evidence relevant to the claims has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.


ORDER

Entitlement to an effective date earlier than September 13, 2010, for the award of service connection for prostate cancer with noncompensable urethra-rectal fistula is denied. 

Entitlement to an effective date earlier than September 13, 2010, for the award of service connection for erectile dysfunction associated with prostate cancer is denied.

Entitlement to an effective date earlier than September 13, 2010, for the award of SMC for loss of use of a creative organ is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


